May I, at the outset, congratulate you. Sir, 
on your assumption of the presidency of the General Assembly at this session. 
I should also like to express our appreciation for the stewardship of the 
forty-sixth session of the General Assembly by your predecessor. 
Ambassador Samir Shihabi of Saudi Arabia. 
This is the first session of the General Assembly since 
Mr. Boutros Boutros-Ghali assumed the office of Secretary-General of the 
United Nations, and I take this opportunity to pay tribute to his dynamism, 
diplomatic skills and zeal for reform. 
I should also like to welcome into our midst the new Members of the 
United Nations and wish them success in their multifarious efforts and tasks. 
There have been dramatic changes world wide since the Assembly last met, 
in 1991. Some of these changes augur well, while others present uncertain 
prospects. While the cold war and the East-West confrontation are now, 
happily, but aberrations of the past, the shadow of conflict and suffering 
looms large in Yugoslavia, in Somalia and, indeed, in many other parts of the 
world. 
We cannot, therefore, be complacent or euphoric. What should have made 
the world safer has at the same time unleashed tendencies ethnic, sectarian 
and other - that threaten to keep it unsafe. The efforts of developing 

countries to improve their socio-economic conditions remain hamstrung by the 
inequities of the present international economic order. 
Therefore, what we need to work for is a new international order free 
from war, poverty, illiteracy and injustice. In this great endeavour the 
United Nations has a central role to play. Some eight and a half months ago, 
in this very city of New York, at the summit of the Security Council, 
Prime Minister Narasimha Rao pointed out that 
"Lasting peace and security necessarily require comparable levels of 
human happiness across the globe. It is impossible to think of a United 
Nations functioning usefully or harmoniously while humankind continues to 
be riddled with ever-increasing disparities". (S/PV.3046. p. 96) 
That is the concern that animates and reinforces our commitment to a United 
Nations dedicated as much to peace and stability as to progress and prosperity. 
The international community's efforts in this direction are none the less 
haunted by the shadow of continuing violence and conflict around the world. 
India has been deeply concerned at the conflict in Yugoslavia. The tragedy of 
Bosnia and Herzegovina demands redress. Its people must be given the chance 
to lead their lives in peace. India believes that the good work the United 
Nations is doing in that region deserves all our support. We also trust that 
decisions taken here will not complicate either the search for peace or the 
functioning of the United Nations Protection Force (UNPROFOR) in a difficult 
and dangerous situation. 

Somalia's tragedy is equally heart-rending. The wretchedness of its 
people, caught in a seemingly endless cycle of violence and misery, cries out 
for redress. The United Nations has instituted a valiant and generous 
operation there to provide relief to those affected. India believes that all 
the Somalian parties should work together to bring the conflict to an end so 
that tranquillity can be restored and the people of Somalia can be given the 
chance to work out their own destinies in peace. 
After years of suffering, the people of Cambodia aspire to build a 
sovereign, independent, non-aligned nation for themselves. The United Nations 
cannot falter in Cambodia, and the parties concerned in that country have a 
responsibility to ensure the success of the United Nations efforts. 
India has consistently supported the sovereignty, territorial integrity 
and non-aligned status of Afghanistan. We hope that all the parties there 
will work to restore peace and harmony so that the people of Afghanistan can 
have the opportunity, free of violence and conflict, to work for their own 
well-being. 
A glimmer of hope is visible on the West Asian horizon, with Israel and 
its Arab neighbours settling down to a dialogue. The numerous resolutions 
adopted by the Security Council and the General Assembly provide the necessary 
goals for those negotiations. The occupation of Arab lands should be vacated 
and the restitution of the legitimate rights of the Palestinian people, 
including their right to establish an independent State, as well as the 
security of all States in the region, should be assured if a genuine 
settlement with lasting peace is to be achieved in that part of the world. 
What the United Nations was able to do in restoring to Kuwait its 
independence and sovereignty was a singular achievement. India has 

traditionally enjoyed the warmest of relations with Kuwait, and we trust that 
following the restoration of its sovereignty Kuwait will also be able to 
recover the prosperity that it formerly enjoyed. 
I should like to add here that India feels sympathy for the civilian 
population of Iraq, and we believe that its needs should be looked at with 
generosity. Iraq's sovereignty as a State and its territorial integrity 
should be respected. 
The recent unfortunate violence in South Africa and the setback to the 
negotiations there for the elimination of apartheid will, we hope, be 
temporary. It is encouraging that the parties concerned have welcomed the 
catalytic role of the United Nations, which is fully committed to the 
objective of establishing a democratic, non-racial and united South Africa. 
As the country that first brought the question of apartheid to the United 
Nations in 1946, India is hopeful that the presence of United Nations 
observers will help to end the violence there and to get the negotiating 
process going once again. 
India has noted the recent changes in Fiji. I hope that the Government 
of Fiji will eschew racial and ethnic discrimination and revert to democratic 
governance at an early date. 
The Secretary-General has been able to record some progress on the issue 
of Cyprus. The acceptance by the parties concerned of the Secretary-General's 
"set of ideas" is significant. We share the Secretary-General's hope that the 
next round of direct talks in October will be the conclusive one. 
At this session the Assembly will take up the matter of the recently 
negotiated chemical-weapons Convention. The Convention opens up possibilities 
for similar action in other areas of disarmament. In this context, India in 

1988 proposed an action plan for nuclear disarmament within a specified 
time-frame. As an immediate step, the United Nations should envisage the 
following: a convention on the non-use of nuclear weapons, a verifiable 
freeze on the production of fissionable material for weapons purposes, a 
suspension of nuclear-weapon tests and negotiations on general and complete 
disarmament. 
Non-proliferation is a laudable objective, and India's commitment to it 
has been affirmed time and again. But there should be no distinction between 
nuclear-weapon States and non-nuclear-weapon States when it comes to rights 
and obligations. The geographical spread of nuclear arsenals has, as it were, 
nuclearized the globe. Therefore, the international community's efforts 
should be directed against that global menace. As part of them, regional 
non-proliferation should be considered only within the context of a properly 
specified region, taking into account the security concerns of the countries 
of the region, whose prior agreement should be obtained. 
Human rights have gained emphasis in recent times, and deservedly so. 
India welcomes the changes around the world that have strengthened human 
rights and fundamental freedoms. In line with our democratic traditions, 
independent judiciary and press and alert public, India has decided to set up 
a national human-rights commission further to safeguard and promote 
fundamental human rights in India. 
I should like to point out here that one of the most vicious forms of 
human-rights violations today is the violence unleashed by terrorists. And 
terrorism assumes a particularly pernicious character when it is aided, 
abetted and sponsored from abroad. Such sponsorship is against the principles 
of the United Nations Charter, and should be vigorously opposed by all. 

The United Nations recognizes its responsibilities for providing 
humanitarian assistance to Member States facing grave humanitarian crises. 
The newly created capacity of the United Nations to deal with such situations 
has performed creditably. It is important in this context that we mobilize 
the United Nations to address the root causes of many such disruptions: 
poverty, illiteracy and lack of development. It is equally important for the 
United Nations to be seen to be acting correctly and impartially in this field 
and at the request of the country concerned. 
The report of the Secretary-General entitled "An Agenda for Peace" 
(A/47/277) articulates the wealth of experience that the United Nations has 
gained in recent years in peacemaking and peace-keeping, and is an important 
and welcome input into our study of how the role of the United Nations in the 
maintenance of international peace and security can be strengthened. India, 
given its traditional and long-standing contribution to United Nations 
peace-keeping forces, takes a special interest in the matter. I trust that we 
shall be able to respond positively and constructively, in keeping with the 
United Nations Charter, to the Secretary-General's ideas. It should be 
ensured that the measures envisaged do not lead to the abridgement of the 
sovereignty and territorial integrity of States. They should also respect the 
cardinal tenet of non-interference in the internal affairs of States. 
Just as international activism should not violate accepted norms of 
international relations, the principle of self-determination has to be seen in 
the context of respect for national sovereignty. Self-determination can apply 
only to peoples under colonial or alien domination or foreign occupation, and 
not to integral parts of sovereign nations. 

The implementation of the proposals made by the Secretary-General will 
mean a more vigorous Security Council. An enhanced mandate for the Council 
requires matching transparency and democracy in its functioning. This cannot 
be done without an expansion of the membership of the Council to reflect the 
increased membership of the United Nations over the past few years, as well as 
the realities of the many changes in the international situation. And here I 
would submit that along with economic criteria, other relevant criteria should 
be given due weight in this context. 
The expansion in membership that I referred to is all the more essential 
if the Council is to ensure its moral sanction and political effectiveness. 
As the Secretary-General points out in his report on the work of the 
Organization 
"Democracy within the family of nations means the application of its 
principles within the world Organization itself." (A/47/1, para. 169) 
Similarly, the General Assembly has to be made more effective so as to 
represent not only the changes in its membership, but also the significant 
character of its universal composition. 
An agenda for development is as important to the United Nations as an 
agenda for peace. Any effort to assign to the United Nations only a 
complementary role in the economic and social field is, in fact, contrary to 
the letter and spirit of the Charter. The United Nations should continue to 
have a central role in macroeconomic policy formulation and implementation, 
because this is the only forum for reaching an international consensus on 
development. Developing nations around the globe, including India, are 
engaged in major reforms of their internal economic policies and mechanisms 
with a view to integrating their economies with the global economy. These 

reforms will have very limited meaning unless the external economic 
environment becomes conducive to the growth and development of developing 
countries. 
The Secretary-General, in his report on the work of the Organization, 
makes it clear that 
"the Organization's responsibilities and commitments in the political and 
security area should not be carried out at the expense of its 
responsibilities in the development field ..." (A/47/1, para. 66) 
This underpins and reinforces the continuing commitment of the United Nations 
in the field of development, particularly of the developing countries. 
The world economy is integrating both globally and regionally. But in 
the process, the needs of the developing countries are not finding the 
attention and response that they deserve. Hence, it becomes imperative that 
certain international events succeed such as the Uruguay Round of 
Multilateral Trade Negotiations, whose early, successful and balanced outcome 
would inject growth impulses into the world economy as a whole. The 
North-South dialogue is languishing and deserves reactivation. There are 
various other inequities in global economic interaction - such as poor 
commodity prices, monetary imbalances and others that call for urgent 
redress. The developing countries look to the United Nations for correctives 
in these fields. Socio-economic progress in developing countries will, in 
turn - I have no doubt about it enrich the prosperity of the developed world 
itself. 
Here, may I mention a disquieting aspect in this field, namely the 
tendency to impose non-economic conditionalities in international development 
assistance. They should be avoided so that the effectiveness of development 
assistance may not be impaired. 

My delegation sees merit in a number of proposals in the area of the 
developmental activities of the United Nations put forward by various groups, 
particularly the Nordic countries. In our view, one of the principal 
objectives of the exercise should be to decentralize the operational 
activities of the United Nations system so that countries and regions with 
their special characteristics and levels of development may be able to 
implement programmes suitable to them. Also, adequate resources should be 
found to promote development in the developing countries. 
The process of the restructuring of the United Nations should take into 
account the additional responsibilities assigned to the United Nations by the 
United Nations Conference on Environment and Development (UNCED) that was held 
this year. The concept of sustainable development has to be translated into 
workable strategies and policy measures. In the pursuit of sustainable 
development, developing countries need resources and, what is more, technical 
assistance, as well as environmentally sound technologies on preferential and 
concessional terms. I do hope that the establishment of a Commission on 
Sustainable Development in the course of the present session will lead to 
effective follow-up of UNCED. The creation of a Planet Protection Fund, which 
places on all countries, except the least developed, an obligation to acquire 
and develop environment-friendly technologies, will facilitate universal 
participation in the collective effort to attain sustainable development. 
The non-aligned countries, meeting at the level of Heads of State or 
Government in Jakarta earlier this month, issued the Jakarta message, which 
states: 
"A shift in focus of international relations to strengthen multilateral 
cooperation based on genuine interdependence, mutuality of interests and 
shared responsibility, has become indispensable." 

If we, in the international community and here at the United Nations, are to 
cooperate to combat global menaces and inequalities, we will need to forge a 
global partnership. And here, I am reminded of what the Prime Minister of 
India stated at the recent summit of non-aligned countries to which I have 
referred: 
"We are happy to note that the United Nations, at last, is coming into 
its own in the fifth decade of its existence. While even today there is 
a tendency to subordinate the global agenda to narrow national concerns, 
we are happy to note that the United Nations is more effective than ever 
before. The question now is to make it even more effective." 
Let us also hope that the Assembly as its present session will promote 
the effectiveness of the United Nations even further by shaping it as an 
instrument of international consensus and action and of common benefit in all 
matters of international concern. 
